Citation Nr: 0735908	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) from July 
31, 2002 to January 3, 2007.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946 during World War II.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 30 percent rating, effective July 31, 
2002.  The veteran perfected an appeal as to the disability 
rating assigned.

In September 2005, for good cause shown, the Board advanced 
the veteran's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

In October 2005, the Board remanded this case to the RO for 
further development.

In an April 2007 rating decision, the RO granted an increased 
rating for PTSD and assigned a 100 percent rating, effective 
January 3, 2007.  Because this increased rating represents 
only a partial grant of benefits, as the veteran was not 
initially awarded the maximum benefits provided by the rating 
schedule for PTSD, his claim for a higher initial rating for 
the time period between July 31, 2002 and January 3, 2007 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDING OF FACT

From July 31, 2002 to January 3, 2007, competent medical 
evidence has shown that the veteran's PTSD was manifested by 
intrusive thoughts and memories, nightmares, feelings of 
guilt and depression, social isolation, chronic sleep 
problems, night sweats, anxiety, limited insight into his 
mental condition, and a GAF score of 45-55.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent from July 31, 2002 to January 3, 2007 for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in August 2002, prior to the 
initial adjudication of his claim in the January 2003 rating 
decision at issue.  An additional VCAA letter was sent to the 
veteran in November 2005.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the August 2002 letter 
instructed the veteran to "tell us about any additional 
information or evidence that you want us to try to get for 
you," and the November 2005 letter stated: "It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  (Emphasis in original).  These statements satisfy 
the fourth "element" of the notice requirement, in that they 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, and not merely 
that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
August 2006 and April 2007, including as it relates to the 
downstream disability rating and effective date elements of 
his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records, VA 
examination reports, and private medical records.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.

Specific rating criteria - PTSD

From July 31, 2002 to January 3, 2007, the veteran's PTSD was 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

Diagnostic Code 9411 is governed by the General Rating 
Formula for Mental Disorders, set forth in 38 C.F.R. § 4.130, 
which provides the following levels of disability:

100 percent - Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50 percent - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

Analysis

From July 31, 2002 to January 3, 2007, the veteran's PTSD was 
evaluated as 30 percent disabling under Diagnostic Code 9411 
(2007).  The pertinent medical evidence consists of VA 
treatment records from July 2002 to November 2005, as well as 
VA examination reports from December 2002 and February 2006.

According to VA progress notes from July 2002 to December 
2002, the veteran suffered from nightmares, night sweats, and 
intrusive thoughts and memories about World War II; however, 
he exhibited no psychosis or immediate lethality.

At his December 2002 VA examination, the veteran was 
cooperative, attentive, alert, and oriented to person, place, 
and time.  He complained of chronic sleep problems, night 
sweats, intrusive war memories, and nightmares (averaging one 
to two per week).  According to the examiner, the veteran 
exhibited fair judgment, spontaneous and anxious speech, 
coherent thought processes, and limited insight into his 
condition.  No delusions or obvious psychomotor retardation 
or agitation were manifested by the veteran during this 
examination.  The veteran had never attempted suicide, nor 
had he ever been hospitalized psychiatrically.  He was 
diagnosed with PTSD, with a GAF score of 45.

According to VA progress notes from February 2003 to November 
2005, the veteran continued to suffer from memories and 
intrusive thoughts about World War II; however, he exhibited 
no psychosis or immediate lethality.  In November 2005, he 
presented for his VA treatment as cooperative, coherent, and 
relevant, with good insight and judgment, as well as clear 
cognition.  He exhibited no delusions, hallucinations, or 
suicidal or homicidal ideation.  In addition, his orientation 
and memory were noted to be grossly clear and intact.

At his February 2006 VA examination, the veteran was 
cooperative and exhibited fluent speech as well as coherent 
and goal-directed thought processes.  His attention, 
concentration, and memory skills were intact.  According to 
the examiner, the veteran's insight was poor, and his 
judgment was at least fair.  At the time of this examination, 
the veteran reported that he was suffering from depressive 
symptomatology including low mood, crying spells, guilt, 
irritability, low energy, feeling less pleasure from life, 
social withdrawal, intrusive ideation twice per week, and 
distressing dreams once or twice per week.  He denied any 
suicidal or homicidal ideation.  It was also noted that he 
maintained a good relationship with his wife of over 50 
years, as well as his two adult children.  He was diagnosed 
with PTSD, with a GAF score of 55.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 30 percent for the veteran's PTSD 
from July 31, 2002 to January 3, 2007 is not warranted.  In 
order to warrant an evaluation in excess of 30 percent under 
Diagnostic Code 9411, the evidence must at least show that 
the veteran's PTSD was characterized by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  As described above, the veteran's symptoms of 
PTSD from July 31, 2002 to January 3, 2007 will not support a 
higher evaluation under this criteria.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 30 percent for the 
time period from July 31, 2002 to January 3, 2007.  See 
Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
veteran's PTSD was no more than 30 percent disabling from 
July 31, 2002 (the initial effective date of his award) until 
January 3, 2007, so his rating cannot be "staged" for that 
time period because a 30 percent rating represents his 
greatest level of functional impairment attributable to PTSD 
during that time.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 30 
percent for PTSD from July 31, 2002 to January 3, 2007 is not 
warranted.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is denied.



ORDER

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) from July 
31, 2002 to January 3, 2007 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


